                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               HELENA DIVISION

 DANIEL B. BURNETT AND                            CV-19-45-H-SEH
 RHONDA S. BURNETT,

                 Plaintiffs,
                                                       ORDER TO DISMISS
          V.                                            WITH PREJUDICE

 PACIFICSOURCE HEAL TH PLANS,
 ADVANCED MEDICAL REVIEWS,
 LLC, and JOHN DOE,

                 Defendants.



          Pursuant to the parties' Stipulation to Dismiss with Prejudice, the Court

hereby dismisses the above-captioned matter with prejudice in its entirety, with

each side to bear their      sts and fees.
                          �
          DATED this       day of April, 2020.




                                    United States District Judge




2965273
